14‐1271 
        United States of America v. Kristina Thomas 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of May, two thousand fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        UNITED STATES OF AMERICA, 
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 14‐1271 
         
        KRISTINA THOMAS, 
         
                                  Defendant‐Appellant. 
        ____________________________________________  
         
        For Appellee:                          JOSEPH J. KARASZEWSKI, Assistant 
                                               United States Attorney, for William J. 


                                                             1
                                       Hochul, Jr., United States Attorney for the 
                                       Western District of New York, Buffalo, NY. 
 
For Defendant‐Appellant:               CHERYL MEYERS‐BUTH, Murphy Meyers 
                                       LLP, Orchard Park, NY. 
 
     Appeal from the United States District Court for the Western District of 
New York (Arcara, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Defendant‐Appellant Kristina Thomas (“Thomas”) was charged, in a two‐

count indictment, with bank fraud, in violation of 18 U.S.C. §§ 1344 and 2, and 

aggravated identify theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and 2.  On 

August 29, 2012, Thomas was convicted after a jury trial of both counts of the 

indictment.  Following her conviction, but before her sentencing, Thomas sent a 

number of letters to the court complaining that her trial counsel had been 

ineffective.  The district court relieved trial counsel from the case and appointed 

Thomas’s current counsel. 

      On August 2, 2013, Thomas filed a motion pursuant to Federal Rule of 

Criminal Procedure 33 requesting that the district court vacate her conviction 

and grant her a new trial.  She claimed that her trial counsel was ineffective by 1) 

failing to explain that a sentence of 24 months’ imprisonment was statutorily 


                                          2
mandated upon conviction of aggravated identity theft in addition to any other 

sentence and that acceptance of the plea offer would have avoided that 

mandatory sentence; 2) failing to sufficiently investigate the charges and 

interview potential witnesses; 3) engaging another attorney to help him at trial; 

and 4) failing to object to, and actively pursuing, testimony concerning Thomas’s 

sexual orientation.  The district court denied the motion on February 24, 2014.  

Thomas was later sentenced principally to a term of 32 months’ imprisonment 

and three years of supervised release, and she timely appealed.  Because the 

district court ordered Thomas remanded pending sentencing due to allegations 

of witness tampering, she completed her term of incarceration while this appeal 

was pending and was released on December 19, 2014.  See Federal Bureau of 

Prisons Inmate Locator, available at http://www.bop.gov/inmateloc/.  On appeal, 

Thomas argues that the district court should have conducted an evidentiary 

hearing in connection with her claim that her lawyer was ineffective with regard 

to the plea offer and that the district court erred in denying her Rule 33 motion to 

vacate the conviction. 

      A defendant’s claim for ineffective assistance of counsel is evaluated 

pursuant to Strickland v. Washington, 466 U.S. 668 (1984).  To establish ineffective 



                                          3
assistance, a defendant must (1) show that counselʹs representation “fell below 

an objective standard of reasonableness,” and (2) “affirmatively prove prejudice” 

by showing that “there is a reasonable probability that, but for counselʹs 

unprofessional errors, the result of the proceeding would have been different.”  

Id. at 688, 693–94.  The standard for evaluating the adequacy of counselʹs 

representation is “a most deferential one,” Harrington v. Richter, 562 U.S. 86, 105 

(2011), since “counsel is strongly presumed to have rendered adequate assistance 

and made all significant decisions in the exercise of reasonable professional 

judgment,” Strickland, 466 U.S. at 690. 

      We first review Thomas’s claim that the district court erred in not 

providing an evidentiary hearing in connection with her claim that her lawyer 

was ineffective with regard to advising her about the plea offer.  This Court has 

held that in cases where the judge who tried the case holds a “limited hearing,” 

which includes a review of letters, documentary evidence, and affidavits, “the 

determination of whether the hearing was sufficient is reviewed for an abuse of 

discretion.”  Puglisi v. United States, 586 F.3d 209, 215 (2d Cir. 2009) (citing Chang 

v. United States, 250 F.3d 79, 82, 85–86 (2d Cir. 2001)).  A hearing on a Rule 33 

motion is not always required, but we have noted that one is sometimes 



                                           4
necessary to provide a sufficient record for us to review the ineffective assistance 

claim on the merits.  See United States v. Brown, 623 F.3d 104, 114–15 (2d Cir. 

2010).  Here, the limited hearing, held by the district court on the basis of 

affidavits and unsworn factual declarations, was plainly sufficient.  Because 

Thomas failed to provide any sworn statement of her own, a full evidentiary 

hearing “would be fruitless,” Puglisi, 586 F.3d at 218. 

      With regard to the performance prong of the Strickland analysis, Thomas 

did not present any evidence that her trial counsel failed to explain to her the 

government’s plea offer.  Her trial counsel’s affidavit stated that he “discussed 

the terms of the government’s proposed plea” with Thomas, “including 

specifically that the government’s plea proposal  . . . would enable [Thomas] to 

avoid the mandatory 24 month consecutive sentence” on Count 2 of the 

indictment.  J.A. 805–06.  The affidavit of Thomas’s mother and the unsworn 

declarations from family members in support of the Rule 33 motion indicated 

that they were not present for any discussions regarding the government’s plea 

offer, but did not establish that Thomas did not participate in any such 

discussions with her trial counsel.  And no affidavit or declaration by Thomas 

was submitted. 



                                          5
      Nor did Thomas meet her burden under the prejudice prong, which 

requires that she demonstrate her intent to take the plea offer, see Puglisi, 586 F.3d 

at 218.  The statements made by Thomas’s counsel in the Rule 33 motion and the 

affidavit of her mother submitted in support thereof are insufficient to constitute 

statements of intent for purposes of satisfying Strickland.  See id. at 217 (“a 

statement regarding intent must be directly attributable to the [defendant], 

whether it be through sworn testimony in the main proceeding or by a sworn 

affidavit in support of the motion”).  Thomas herself failed to respond to her trial 

counsel’s affidavit stating that from the outset Thomas “adamantly indicated to 

[him] that she was not interested in any plea bargain and wanted to take the case 

to trial” and that when he “discussed the terms of the government’s proposed 

plea, . . . she rejected it.”  J.A. 805.  Furthermore, the record evidence shows that 

Thomas had an opportunity to review the government’s offer, was well aware of 

its terms, and insisted on going to trial nevertheless.  There was also evidence in 

the record that, while represented by another lawyer, Thomas rejected a pre‐

indictment offer of a misdemeanor plea, which is consistent with the district 

court’s conclusion that Thomas was not interested in accepting an offer and 

wanted to proceed to trial. 



                                           6
      Accordingly, with regard to Thomas’s claim that counsel was ineffective 

for failing to explain the mandatory statutory sentence and that acceptance of the 

plea offer would have avoided that mandatory sentence, we conclude that the 

district court did not err by failing to hold an oral evidentiary hearing or by 

denying the motion on the merits because Thomas failed to meet her burden 

under either prong of the Strickland analysis. 

      This Court reviews a district court’s denial of a Rule 33 motion for abuse of 

discretion and the factual findings in support of that decision for clear error.  See 

United States v. Rigas, 583 F.3d 108, 125 (2d Cir. 2009).  We review the ultimate 

question of whether Thomas’s trial counsel rendered ineffective assistance de 

novo.  See Strickland, 466 U.S. at 698; Bennett v. United States, 663 F.3d 71, 85 (2d 

Cir. 2011).  As to Thomas’s other ineffective assistance claims, we conclude that 

the district court did not err in its application of Strickland. 

      With regard to trial preparation and communication with Thomas pre‐

trial, the district court found that counsel had contact with Thomas leading up to 

trial and reviewed the government’s evidence and discovery with her.  We 

conclude that his level of preparation was within the “wide range of reasonable 

professional assistance,” Strickland, 466 U.S. at 689; see also United States v. 



                                            7
Caracappa, 614 F.3d 30, 46 (2d Cir. 2010).  While Thomas identifies numerous 

ways in which she believes trial counsel could have been better prepared, “every 

effort [must] be made to eliminate the distorting effects of hindsight,” Strickland, 

466 U.S. at 689.  With regard to trial counsel’s performance at trial, we agree with 

the district court that many of the alleged “deficiencies” constitute strategic 

decisions, presumably made “in the exercise of reasonable professional 

judgment,” id. at 690.  Nor do we believe that trial counsel was deficient for 

allowing an experienced criminal defense lawyer to assist him, and Thomas does 

not point us to any authority for such a claim.  Finally, with regard to Thomas’s 

claim that reference to her sexual orientation was improper, we agree with the 

district court that pursuing testimony about Thomas’s personal relationships 

with some of the witnesses was a reasonable strategy to attempt to discredit the 

witnesses on the basis of bias, prejudice, or motive to lie. 

      Furthermore, even if trial counsel’s performance were deficient for any of 

the above reasons, Thomas fails to satisfy the prejudice prong of the Strickland 

analysis.  Given the overwhelming evidence of Thomas’s guilt presented by the 

government, including the detailed testimony of three co‐participants in the 

crimes which was evidently found credible by the jury, whose credibility 



                                           8
determinations and assessment of the evidence the court was not entitled to 

overrule in the absence of exceptional circumstances, which were not present 

here, see, e.g., United States v. Ferguson, 246 F.3d 129, 133–34 (2d Cir. 2001), 

Thomas cannot show that “there is a reasonable probability that, but for 

counsel’s unprofessional errors, the result of the proceeding would have been 

different,” Strickland, 466 U.S. at 694.  Thus, because trial counsel did not provide 

constitutionally ineffective assistance, we conclude that the district court did not 

abuse its discretion in denying Thomas’s Rule 33 motion. 

      We have considered all of Thomas’s remaining arguments and find them 

to be without merit.  For the reasons stated above, the judgment of the district 

court is AFFIRMED. 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              9